DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 is currently amended. Claims 2-4, 6, 10, 15, and 16 are cancelled. Claims 8, 9, 13, and 14 are withdrawn due to an earlier restriction requirement.
Claims 1, 5, 7, 11, and 12 are pending for examination below.

Response to Arguments
Applicant's arguments filed 15 June 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 of the Remarks that none of the references teach the particle size of less than 140 nm as newly claimed.
In response, using the data in the instant specification it appears that Applicant’s intent is to argue that any feedstock having the claimed free fatty acid content has the claimed particle size, as the only support for this particle size is a particular feedstock having 40 wt% FFA, which is within the claimed range. It is unclear from the specification if all feeds within the claimed range have the claimed particle size, as noted in the 112(a) rejection below. However, it is the Examiner’s interpretation that the particle size must result from the free fatty acid content, as the particle size clearly changes when the FFA content changes (see Table page 12 instant specification. Thus, one of ordinary skill in the art would reasonably conclude that the feed of Monnier, 
Applicant also argues on page 7 of the Remarks that not all feedstocks having free fatty acids contain the recited particle size.
In response, the Examiner agrees that it is clear from the Table on page 12 that a feed of PFAD and rapeseed oil having a FFA content outside the claimed range does not have the claimed particle size. It is unclear from the specification if all feeds within the claimed range have the claimed particle size, as noted in the 112(a) rejection below, however, this is the Examiner’s interpretation for purposes of examination. Thus, because Monnier teaches a feed having an amount of FFA within the claimed range, one of ordinary skill in the art would reasonably conclude that the feed of Monnier also has the claimed particle size, absent any evidence to the contrary. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, the claim recites “wherein an average particle size of particles in the feedstock is less than about 140 nm.” The support for this claim is recited as Figure 1a and page 12, lines 1-10. In Figure 1, a specific example of a specific feedstock comprising 40 wt% palm fatty acid distillate (PFAD) and 59.1 wt% rapeseed oil is shown to have an average particle size of 139.6 nm. This information is also shown in the Table on page 12. However, this only shows that a particular blend of 40 wt% PFAD and 59.1 wt% rapeseed oil has the claimed particle size, while claim 1 is general to any feedstock having a FFA content of 20 to 50 wt%. It is not clear from the specification if all combinations of PFAD and rapeseed oil where the content of PFAD is within the claimed range provide the claimed result of less than 140 nm average particle size. For example, the endpoint of 20 wt% is much closer to 10 wt% than 40 wt%, and 10 wt% is shown in the table has providing an average particle size of 1144 nm, which is well outside the claimed range. Thus, one of ordinary skill in the art is unable to determine if all ranges of FFA of 20-50 wt% as claimed have the claimed particle size, even for a particular feedstock. Further, there is no support in the specification to support that any feedstock having the claimed fatty acid content would have the claimed particle size. One of ordinary skill in the art cannot extrapolate from the one data point shown for one particular combination of feedstocks to determine whether or not all claimed feedstocks having an FFA concentration of 20 to 50 wt% also have an average particle size of less than 140 nm. Thus, the instant specification does not provide support for the newly added limitation that an average particle size of particles in the feedstock is less than 140 nm as claimed, and the limitation is new matter.
	With regard to claims 5, 7, 11, and 12, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Monnier et al. (US 5,705,722) as evidenced by Przybylski (Canola Oil: Physical and Chemical Properties) and in view of Marker et al. (US 7,982,079).
With regard to claims 1, 7, and 12, Monnier teaches conversion of biomass (renewable) feedstock to hydrocarbons (column 2, lines 44-49) comprising hydroprocessing a feedstock which is a blend of tall oil and plant oils containing substantial amounts of fatty acids (column 1, lines 65-66), where the feedstock comprises 50 to 90% tall oil and 10-50% plant oil (column 10, claim 9). Monnier further teaches that the tall oil comprises 52 wt% fatty acids with the remainder being other components (column 4, lines 6-8) and that the plant oil is canola oil (column 10, claim 7). This is equivalent to the mixture of plant oils and tall oil fatty acids of instant claim 7. Przybylski teaches that the composition of canola oil is known to be 94.1 to 99.1% triglycerides, and 0.4 to 1.2% free fatty acids (page 3, Table 4). The range of free fatty acids and triglycerides in the combined feedstock can thus be calculated to be 26.6 to 47.4% free fatty acids, 9.9 to 49.55% triglycerides, and 26.35 to 42.7% remaining other components from the tall oil. When the amount of triglycerides is 26.36 to 49.55% triglycerides, the remainder of the feed other than the fatty acids is predominantly triglycerides. This is within the range of 20 to 50 wt% free fatty acids, and overlaps the range of the remainder being predominantly triglycerides, of instant claim 1. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Monnier also teaches that the catalyst includes nickel on alumina (column 8, line 42) (instant claims 1 and 12). While Monnier does not specifically teach that the process is a hydrodeoxygenation process, Monnier teaches converting a feed comprising free fatty acids to a product comprising hydrocarbons (column 2, lines 44-49). One of ordinary skill in the art would understand that the process would comprise hydrodeoxygenation in order to form hydrocarbons from an oxygenated feedstock, which is taught by Monnier, absent any evidence to the contrary. 
Monnier does not specifically teach pretreating the mixture of tall oil and canola oil by filtration before hydroprocessing.
Marker teaches a process for producing hydrocarbons from renewable feedstocks including fatty acids (column 1, lines 8-12) where the feed can include tall oil and canola oil (column 2, lines 26-27) Marker further teaches that it is known that the renewable feedstocks generally contain a variety of impurities, where pretreatment is performed to remove as much of the contaminants as possible, and specifically where filtration can be employed (column 3, lines 10-16, line 36). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the step of filtration of the combined feedstock comprising tall oil and canola oil before the hydroprocessing of Monnier, because Monnier and Marker each teach hydroprocessing of renewable feedstocks which include tall oils and canola oil, and Marker teaches that renewable oils often contain impurities which should be removed by a pretreatment, where the pretreatment can include filtration (column 3, lines 10-16, 36).
Monnier does not explicitly teach that the feedstock comprising a blend of tall oil and plant oils comprises particles with an average size of less than about 140 nm. However, Monnier teaches a similar feedstock comprising 26.6-47.4 wt% free fatty acids, which is within the range of 20 to 50 wt% free fatty acids of the claimed feed. The instant specification only teaches one example with less than 140 nm average particles, and it is of a feedstock having 40 wt% FFA, which is also within the claimed range. It appears that this is intended to argue that all feeds having the claimed free fatty acid content would have the claimed particle size, absent any evidence to the contrary. Thus, one of ordinary skill in the art would reasonably conclude that the feed of Monnier, having the same amount of free fatty acids, would have a similar range of particle sizes of less than 140 nm, as claimed, absent any evidence to the contrary.
	With regard to claim 11, Monnier teaches above that the tall oil comprises 52 wt% fatty acids with the remainder being other components (column 4, lines 6-8) and that the plant oil is canola oil (column 10, claim 7) and Przybylski teaches that the composition of canola oil is known to be 94.1 to 99.1% triglycerides, and 0.4 to 1.2% free fatty acids (page 3, Table 4). The range of free fatty acids and triglycerides in the combined feedstock can thus be calculated to be 26.6 to 47.4% free fatty acids, 9.9 to 49.55% triglycerides, and 26.35 to 42.7% remaining other components from the tall oil. When the amount of triglycerides is 26.36 to 49.55% triglycerides, the remainder of the feed other than the fatty acids is predominantly triglycerides. This overlaps the ranges of 20 to 40 wt% free fatty acids and a remainder being predominantly triglycerides of instant claim 11. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Monnier et al. (US 5,705,722) as evidenced by Przybylski (Canola Oil: Physical and Chemical Properties) and in view of Marker et al. (US 7,982,079, Marker I below) as applied to claim 1 above, and further as evidenced by Marker et al. (US 2009/0321311, Marker II below).
With regard to claim 5, Marker I teaches that the impurities include metals, phosphorus, and solids (column 3, lines 12-14).
	Marker I does not explicitly teach that the phosphorus includes phospholipids. However, Marker II teaches the same renewable feeds including tall oil and canola oil (paragraph [0009]) and teaches that phosphorus is present in the form of phospholipids (paragraph [0010]). Thus, one of ordinary skill in the art would understand that the phosphorus of Marker I includes specifically phospholipids, because Marker I and Marker II both teach phosphorus in renewable oils including tall oil and canola oil, and Marker II teaches that it is known that the phosphorus includes phospholipids when included in those feedstocks, as claimed, absent any evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772